Citation Nr: 1760381	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to December 27, 2004 for the award of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to December 27, 2004 for the award of a 30 percent initial rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a July 2017 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.
      
In March 2013, the Board found that the Veteran had filed a timely notice of disagreement as to the effective date of December 27, 2004 for the award of service connection for PTSD and remanded the claim for the issuance of a statement of the case.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

The Board notes that the Veteran has other claims on appeal.  As to the claim of entitlement to service connection for hepatitis C, the Board will not address that issue herein as a hearing on that issue was held in August 2011 by a different VLJ.  As to the claim of entitlement to increased ratings for bilateral leg cramps, the Board does not have jurisdiction over it at this time as a statement of the case has not been issued by the RO.

The issue of whether there was clear and unmistakable error in a July 1972 rating decision that denied service connection for a psychiatric disorder has been raised by the record in the July 2017 Board hearing and a July 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2015 and July 2017 statements, as well as during the July 2017 Board hearing, he raised the issue of clear and unmistakable error in the July 1972 rating decision that denied service connection for a mental disorder.  

The Board finds that it must defer consideration of the issues of entitlement to an effective date earlier than December 27, 2004 for the award of a service connection for PTSD and entitlement to an effective date prior to December 27, 2004 for the award of a 30 percent initial rating for PTSD, to allow the AOJ to consider the claim of CUE in the first instance, as such claims are inextricably intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  Specifically, if clear and unmistakable error is found in the July 1972 rating decision, which denied entitlement to service connection for a mental disorder, it would have a direct impact on the effective date assigned for the award of service connection for PTSD and the effective date assigned for the initial 30 percent rating for PTSD.  If the CUE claim is denied, the RO must afford the Veteran the opportunity to perfect an appeal as to that issue.



Accordingly, the case is REMANDED for the following action:

1. The appellate issues of entitlement to an earlier effective date for the award of service connection for PTSD and an earlier effective date for the award of a 30 percent initial rating for PTSD are inextricably intertwined with the issue involving CUE that was referred to the AOJ in the Introduction.  

2. If the CUE claim is denied, the RO must inform the veteran and his representative of the decision and of the need to file to perfect a timely appeal if he wants to appeal the decision.  If a notice of disagreement is timely filed, the RO should address the matter in a supplemental statement of the case, and afford him and his representative an opportunity to timely file a substantive appeal.

3. If any benefits sought for which a timely appeal has been perfected remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate time should be allowed for response.

The claims file must not be returned to the Board until the Veteran timely perfects an appeal of the CUE claim, or the time period for doing so expires, whichever occurs first.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE. A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

